[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO QUASH SUBPOENA AND MOTION FOR PROTECTIVE ORDER
This court, on October 20, 1992, denied the defendant's motion for payment of expenses of appraisals, fees and costs (motion No. 120). After hearing argument and based upon the memorandum filed, this court has also quashed the subpoena duces tecum dated January 22, 1992 served upon Joyce Resnikoff. The following documents are discoverable in this action: (a) the check ledger entries for and checks from the Martin Olson Irrevocable Trust and the Martin Olson Revocable Trust which evidence any payment to Jerry Olson; (b) itemization of any CT Page 9703 distribution of principal or interest to Jerry Olson from the Martin Olson Irrevocable Trust or the Martin Olson Revocable Trust.
BY ORDER OF THE COURT